Citation Nr: 1729372	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from July 1982 to October 1982 with subsequent Reserve service until January 2008.  The Board sincerely thanks her for her service to our country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appellant, in her November 2012 VA Form 9, requested a hearing before the Board.  However, in November 2014, she canceled her hearing request.  The Appellant testified before a Decision Review Officer in March 2013; a copy of the transcript is associated with the record.  

In August 2015, the Board remanded the claim for additional evidentiary development.  


FINDING OF FACT

A bilateral eye disability was not affirmatively shown to have had onset during service; a bilateral eye disability, first diagnosed after service, is unrelated to an injury, disease, or event of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated July 2010, VA notified the Appellant of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. It is not alleged that notice was less than adequate. 

VA also has a duty to assist the Appellant in the development of the claim. The Appellant's claims file contains her available service treatment records (STRs) and military service records, as well as VA examinations, private medical records, a statement from a private healthcare provider, statements from the Appellant, and articles provided by the Appellant. 

It appears from the record that the Appellant's complete set of STRs and military personnel records is not available.  When military records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996) (VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed.").  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  Cromer, 19 Vet. App. at 217-18 (2005).  Here the record shows that in December 2011 the Appellant made a Privacy Act request for a complete copy of her STRs and VA treatment records.  In March 2012, the Appellant emailed the National Personnel Records Center (NPRC), and requested the status of her records request.  That month, an NPRC representative advised that her files were not located within their center, and that a request had been made with the Air Reserve Personnel Command (ARPC).  In a March 2012 letter to her representative, she stated that ARPC did not have her records.  ARPC advised that she contact the Columbia, South Carolina RO and request her documents.  In April 2012, VA provided her with her requested documentation.  Thereafter, the Appellant, or her representative, has not contended that any of her military records were outstanding.  Additionally, the Appellant has not provided VA with any additional service records, and in March 2011 advised VA that her military records did not contain any treatment records related to her diagnosed eye disabilities as she received that treatment from private doctors.  As such, the Board finds that VA's duty to assist to obtain any lost military records has been met.

It also appears from the record that certain medical records may be outstanding.  In the March 2013 DRO hearing, the Appellant testified that "they" sent her to a specialist that told her not to run as it may injure her eyes in regards to jarring or raised blood pressure.  However, the Appellant has not expounded as what she intended the term "they" to mean, nor has she given the names and addresses of the medical professionals that advised her not to run that would allow VA to locate them.  Her July 2010 VCAA letter requested that she send VA any treatment records related to her eye condition and that if she wanted VA to assist her, she needed to complete and return the enclosed authorization forms.  As such, VA's duty to assist for these records has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  

The RO arranged for a VA eye conditions examination in June 2012.  In the August 2015 remand, the Board requested the RO to provide an addendum opinion regarding the Appellant's diagnoses of cataracts and ptosis.  In October 2015, an addendum opinion was provided that addressed these diagnoses.  The Board finds that taken together the June 2012 VA examination and the October 2015 addendum opinion are adequate to adjudicate the Appellant's claim.  

The Board notes that it has reviewed all of the evidence in the Appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training (INACDUTRA).  Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

II. Factual Background

In a May 1982 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  In a September 1982 STR, the Appellant complained of blurred vision.  Upon examination, the medical care provider found that the Appellant's eyes were normal.  She was diagnosed with allergic rhinitis.

In a February 1986 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  In an August 1987 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  

In a February 1991 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  In a July 1994 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  In a February 1998 report of medical examination, the Appellant's eyes were found to be clinically normal.  In a report of medical history from this month, the Appellant marked "no" for eye trouble.  

In an October 2000 private medical record contained within the Appellant's STRs, the Appellant underwent an examination for contact lenses.  Upon examination, the private medical care provider noted that the Appellant's bulbar and palpebral conjunctiva were white, clear, and without signs of inflammation.  Her ocular adnexa, including her eyelids, eyelashes, and lacrimal glands, were bilaterally normal.  Both eyes were free of pertinent surface lesions.  Her corneas showed normal tear film, epithelial surface, stroma, and endothelium.  Her optic discs were normal color, size, and shape.  The neuro-retinal rims were intact, and flat and sharp borders were noted.  The nerve fiber layer bilaterally had a normal appearance.  Her maculae were free of atrophic changes, and her vasculature did not show hemorrhages or exudates.  The private medical provider noted that there were no lesions, breaks, or degeneration.  

In a November 2000 report of medical history, the Appellant marked "no" for eye trouble.  In a report of medical examination from this month, the Appellant's eyes were found to be clinically normal.  In a June 2005 STR, the Appellant was noted as having seen an ophthalmologist regarding symptoms of flashing lights in January 2005.  She was noted as not having a detached retina.  

In a February 2005 private medical record contained within the Appellant's STRs, the Appellant complained that she saw flashes and floaters in her left eye.  These symptoms began several months prior.  The private medical provider found that the Appellant had bilateral focal pigment, and right eye focal latticing.  She was assessed with photopsias, and left eye vitreous degeneration.  Another private medical record from this time showed that the Appellant had right eye pigmentation and left eye vitreous degeneration.  

In a February 2005 private medical record, the Appellant's right eye was found to have normal macula.  Upon peripheral examination, her right eye was noted with some pigmentation at the 6:00 o'clock meridian.  The left eye had moderate vitreous syneresis, the macula appeared smooth, and with some mild cystic degeneration in the inferior periphery.  She had bilateral stable vitreous degeneration with evidence of significant peripheral pathology.  

In an April 2006 private medical record contained within the Appellant's STRs, the Appellant complained that while running four months prior she noticed white "L" shaped spots and floaters in her left eye.  The night before she experienced an episode of "flashes" of light.  The Appellant believed that stress may have triggered these flashes.  The private medical provider found that the Appellant had bilateral mild cataracts and mild syneresis.  Her macula were within normal limits.  She had focal pigmentation in her right eye at 6:30 o'clock, along with focal thinning.  She was assessed with photopsias.  

In an April 2006 private medical record, the private medical care provider found bilateral mild nuclear sclerosis, with the macula looking normal.  The periphery of the right eye had a focal pigmentation at 6:30 o'clock.  The left eye had an area of focal thinning with pigment in the temporal periphery.  There was no evidence of any retinal holes or tears.  The private medical care provider opined that the Appellant's eye condition appeared stable. 

In a September 2006 private medical record, the Appellant was found to have mild vitreous syneresis of the right eye, with the macula appearing normal.  That eye additionally had a focal lattice at 6:00 o'clock, and did not have any evidence of focal retinal breaks.  The left eye's macula and periphery looked normal.  

In her June 2010 claim, the Appellant stated that her vision changed after the Air Force made a "major" change in adopting a more "stringent" physical fitness assessment.  In January 2004, the Air Force changed their three mile walk standard to a one-and-a-half mile run, crunches, and pushups.  The Appellant stated that she began to train to meet this standard, and while running she began to see "white spots."  She claimed that her eye doctor Dr. B.A. found that her retina was detaching, and she was referred to Dr. L.K.  She noted that Dr. B.A. has since retired and that Dr. R.W. took over this practice.  She alluded that this condition was related to Air Force Reserve service. 

In a July 2010 statement, the Appellant reported that she would train four to five days a week to meet the Air Force's Fit to Fight Program.  At this time she began to see white dots.  This would also occur when she closed her eyes at night.  At the time of her writing this statement she continued to see white dots.  She would occasionally see a "blinking light show" that would last approximately 10 minutes.  She noted that this "blinking light show" interfered with her job on one occasion.  She additionally had a "spider web in [her] eye" that obscured her reading, and interfered with her being "fast," as she would have to slow down to look at items from different angles.  She did not have these symptoms prior to the implementation of the Fit to Fight Program in 2004.  She believed that her current eye disability was related to her need to exercise to meet the new running standards. 

In her March 2011 Notice of Disagreement, the Appellant stated that there were no eye STRs from her time in the Air Force Reserves as she was independently treated by private doctors.  She did not recall having her eyes checked by the Air Force Reserve after the implementation of the Fit to Fight Program.  She reported that her eyes were not checked at her last full physical.  She reported that the last time she recalled having an examination was in approximately November 2000 for a physical to enter the Air Force Reserves.  She opined that these records would not show any eye disabilities.   She claimed that her civilian medical records showed that her eye problem began when she started training to meet physical fitness standards in 2004.  When she ran she would get a headache from the "pounding" related to running.  She stopped running upon the recommendation of her eye doctor.  She saw white blinks daily.  

In a May 2011 statement, the Appellant noted that she was not on active duty when she noticed her eye disability, but she was an actively drilling reservist and the eye injury was caused by "daily running" that she needed to do to be able to meet fitness requirements.  

In a May 2012 statement, the Appellant repeated her eye disability history in relation to her service up to 2004.  She reported in January 2005, she had been practicing running for "a while" and was seeing floaters and white flashes that made "a partial circle in the corners of [her] eyes."  She would normally see these in "sets of three," but sometimes experienced "sets of six" if she ran during the day.  In April 2006, she reported white sports in the shape of an L, as well as floaters, in her left eye.  She reported that she still experienced flashes and floaters, and that this condition was sometimes very distracting at work.  She noted that at the time she noticed these symptoms she was not an activated reservist, but was an actively drilling reservist that was told by her unit to run on her non-duty time.  She believed that her eye disability was related to taking fitness tests during inactive duty training in from 2004 to 2007.  She claimed that her eye disability was aggravated by her running during active duty.  

In a May 2012 statement from Dr. R.W., he noted that vitreous syneresis and lattice peripheral can be progressive and lead to rhegmatogenous retinal detachment.  He noted that Appellant requested notation that there were no retinal findings at the time of her application to the military.  He then provided "background" information noting that trauma was "listed" as a factor in vitreus detachments.  He then provided information regarding flashes and floaters as a complication of lattice lesions, and noted that vitreoretinal traction is responsible for most occurrences of rhegmatogenous retinal detachment which included processes that may lead to such detachment. 

In the June 2012 VA eye conditions examination, the Appellant complained of flashes and floaters in both eyes.  Some episodes of flashes last from three-to-four minutes to 10 minutes.  She reported that her symptoms began in late 2004.  She was seen in February 2005 for bilateral eye flashes and a floater in her left eye.  

Upon physical examination, the VA examiner found that the Appellant had 20/100 uncorrected vision in both eyes.  Her pupils were round and reactive to light, and no defect was present.  She did not have any anatomical loss, light perception only, or extremely poor vision/blindness in either eye.  She did not have astigmatism or diplopia.  An eye examination showed that she had normal conjunctiva/sclera, corneas, anterior chambers, and irises.  Her lenses had mild cataracts and her eyelids and lashes had ptosis.  Her bilateral fundus were abnormal.  She was found to have bilateral mild syneresis.  Her right eye had focal pigmented inferiorly, two small flat choridal nevus nasal to optic nerve.  Her left eye had a small pigmented degenerative spot temporally.  She did not have a visual field defect.  The Appellant was diagnosed with vitreous degeneration, ptosis, and lattice degeneration.  

The VA examiner noted that she did not find any retinal detachment.  She reported that vitreous syneresis changed the consistency of the vitreous, and that this was a normal process that occurred with age.  Vitreous syneresis was also a precursor to vitreous detachment, which occurs when the vitreous becomes more liquefied and "pulls away" from its attachments to the retina.  The VA examiner found that the Appellant was never recorded to have a true posterior vitreious detachment, but syneresis.  She noted that retinal detachment can occur when vitreus attachments cause traction on the retina and tear it.  Such a process could result in a retinal detachment.  She noted that symptoms of retinal tears and vitreoretinal traction included photopsias and floaters.  This is why, the VA examiner opined, the Appellant was seen in February 2005, as a thorough dilated examination was necessary to diagnose a tear or detachment.  Notably, the Appellant was not found to have either retinal tears or vitreoretinal traction in February 2005.  The private medical doctor noted left eye syneresis and photopsias that were "questionably" related to her syneresis.  The VA examiner noted that although the pathogenesis of lattice degeneration is not completely understood, it was not caused by running or exercise.  She noted that it may result from abnormal development of the internal limiting membrane of the retina, or possibly from abnormal vitreoretinal traction.  Further, she noted that vitreous syneresis was not caused by running or exercise.  This is because vitreous syneresis is a normal process that occurred with aging and liquefaction changes to the vitreous humor of the eye.  As such, the Appellant's vitreous syneresis and lattice degeneration were less likely than not related to her service.  

In an October 2012 statement, the Appellant disagreed with the assertion that her flash symptoms were related to migraines, as she did not experience migraines or headaches.  She provided and analyzed a treatise regarding migraines.  She stated that her eye condition began when she started running "for the Air Force."  The more she ran, the more flashes she would see.  When she closed her eyes at night to sleep, she would still see flashes.  She then discussed a document called "Flashing Lights in Eye After Running," and summarized that if one experiences eye flashes when running, they should "take a rest" from running and seek immediate medical attention.  She opined that she fell into the detached retina section.  She stated that near-sighted people, like herself, had a higher risk of developing detached retina.  She then noted a section of a Wikipedia article that she noted stated that "retinal detachment is commonly preceded by a posterior vitreous detachment" that, in part, has the symptom of flashes.  She reported that she still experienced flashes at the outside corners of her eyes.  

In her November 2012 VA Form 9, the Appellant noted that her eye flash symptoms could not be related to migraines as she has never experienced a migraine or headaches.  She further noted that her bilateral eye disability should be service connected as it was related to, or aggravated by, her running.  

At the March 2013 DRO hearing, the Appellant testified about her bilateral eye disability, specifically noting her diagnosis of vitreous syneresis.  She testified that she did not get headaches, but experienced flashes of light.  She was required to run in the Air Force Reserve, and first began experiencing symptoms three months after the Fit to Fight Program.  She reported that "they" sent her to a specialist that told her not to run as it may injure her eyes in regards to jarring or raised blood pressure.  She was seen by doctors while she was in service for her eye disability, but did not recall the kind of duty she was undertaking.  A June 2005 medical record, which the Appellant opined may have been a physical, that noted that the Appellant was not diagnosed with detached retina, but had symptoms of vitreous or white spots in the shape of an L, and floaters.  She would see white spots at night after she closed her eyes.  Stress sometimes also lead to the incurrence of white flashes.  She noted that no line of duty report was made regarding her eye symptoms or disabilities.  Despite her eye symptoms and disabilities, she was still required to run by the Air Force Reserve.  During these runs, she would experience flashing lights.  When she discontinued service in the Reserves, the symptom of flashing stopped.  She did not report any complaints of eye symptoms during ACDUTRA.  She noted that although she may not have been actively serving, she was required to run on her days off to maintain physical fitness standards.  This was an "essential" part of her service, and that she was expected to be deploy ready.  She was seeking a noncompensable rating for her bilateral eyes in the event that she may lose her sight due to her eye disabilities.  

In an October 2013 statement from the Appellant's representative, it was noted that the Appellant contended that her eye disabilities began while she was on ACDUTRA when she underwent a "strenuous" physical fitness test.  After this test, the Appellant observed many white spots.  

In an October 2015 VA addendum opinion, the June 2012 VA examiner opined that the Appellant's cataracts were mild and related to normal expected aging changes of the lens.  Likewise, her ptosis was also due to aging changes.  There was no physiologic mechanism where running could cause either condition.  As such, the VA examiner opined that the Appellant's cataracts were not related to service or running, and her ptosis was not due to any trauma or specific event.  

III.   Analysis

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral eye disabilities.  This is because the preponderance of the evidence is against a finding that the Veteran has a current eye disability related to service. 

The Appellant's available STRs from her Reserve service are silent as to any in-service injury or event, or any complaints relating to eye symptoms, with the exception of the September 1982 STR during her period of initial ACDUTRA which attributed her complaint of blurred vision to allergic rhinitis.  Notably, the records contained within the Appellant's available records note that her eye disabilities were treated by non-military doctors.  Upon referencing the dates of treatment and the Appellant's Air Force Reserve Point Credit Summary, the Board notes that none of the Appellant's private eye treatments within the claims file fell upon a period of ACDUTRA or INACDUTRA. The Board additionally notes that the Appellant's record is silent for entrance and/or exit examination regarding her periods ACDUTRA and INACDUTRA after February 1998.  Further, the Appellant consistently has stated that her symptoms onset while she was independently training (i.e., not ACDUTRA or INACDUTRA) to meet the Air Force's fitness requirements, although she has also contended, including through her representative, that her symptoms began during a strenuous fitness test while she was on ACDUTRA. 

In the June 2012 VA examination and the October 2015 VA addendum opinion, the VA examiner found that the Appellant's eye disabilities were less likely than not related to service.  Notably, the VA examiner found that vitreous syneresis, ptosis, lattice degeneration, and cataracts were not caused by running or exercise and instead were part of the normal aging processes.  The Board notes that the Appellant provided a May 2012 private medical opinion that generally noted that vitreous syneresis and lattice peripheral can be progressive and lead to retinal detachment.  The Board observes that the June 2012 VA examination was based upon a review of the record and a physical examination of the Appellant.  The May 2012 private medical opinion noted that it reviewed the Appellant's records; however, the conclusions provided did not specifically address the Appellant's circumstances.  As such, the Board finds that the June 2012 VA examination and October 2015 VA are the most competent, credible, and persuasive medical opinions relating to the Appellant's eye disabilities.  As they are the only medical records that consider and discuss the Appellant's eye disabilities in relation to her service, the Board finds that they are also dispositive in this claim. 

The Board acknowledges the Appellant's claims that her current eye disabilities are related to her military service.  The Board also notes that the Appellant has provided a number of articles, in some cases with annotations, in support of her claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Appellant has a service connected eye disability) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter, the Appellant, who has not been shown to have the necessary education, training, or experience, is not competent to opine as to the diagnosis and etiology of her vitreous syneresis, ptosis, lattice degeneration, and cataracts.  Notably, vitreous syneresis, ptosis, lattice degeneration, and cataracts, are not conditions capable of lay diagnosis, nor are they the type of condition that can be causally related to military service without medical expertise.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of vitreous syneresis, ptosis, lattice degeneration, and cataracts, or any other eye disability, is a matter of medical complexity, and, therefore, the Appellant's statements as to the diagnosis and etiology of her vitreous syneresis, ptosis, lattice degeneration, and cataracts do not constitute probative evidence in the matter.  Thus, to the extent that her lay statements (or any medical evidence based on her lay statements) assert that the etiology of her vitreous syneresis, ptosis, lattice degeneration, and cataracts, they are not competent evidence in support of her claim.

The Board has carefully considered the Appellant's statements and testimony regarding her concerns with her vision.  The Board sympathizes with her, and fully understands her belief that she should be service connected for her bilateral eye disabilities.  However, the record, as it stands, prevents the Board from granting service connection in this situation.  

In summation, the preponderance of the evidence is against a finding that any current bilateral eye disability is related to service.  The persuasive medical evidence is to the effect that the vitreous syneresis, ptosis, lattice degeneration, and cataracts diagnosed outside of periods of ACDUTRA and INACDUTRA did not manifest during such a period and are unrelated to service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Appellant's claim of service connection for bilateral eye disabilities must be denied.


ORDER

Entitlement to service connection for a bilateral eye disability claimed as detached retina, to include vitreous syneresis, ptosis, lattice degeneration, and cataracts, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


